


110 HR 1674 IH: To authorize the Secretary of the Interior to study the

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1674
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating the site of the Battle of Camden in
		  South Carolina, as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Battle of Camden site study;
			 report
			(a)Short
			 TitleThis Act may be cited as the Battle of Camden Study
			 Act.
			(b)FindingsCongress
			 finds as follows:
				(1)The Battle of
			 Camden, fought on August 16, 1780, was a significant defeat for the Americans
			 in the Revolutionary War.
				(2)Camden was an
			 essential point of control for both armies in the Southern Campaign. The
			 British used Camden as a logistical base for the invasion of North Carolina and
			 as a key recruitment and organizing point for Loyalists in South Carolina. The
			 Americans viewed Camden as the key to retaking South Carolina.
				(3)Major General
			 Horatio Gates, commander of the American Southern Command, led an army of
			 approximately 3,700 against Camden, which was defended by British General Lord
			 Charles Cornwallis with an army of approximately 2,200.
				(4)The Battle of
			 Camden was one of the largest field battles of the Revolution with both armies
			 using a combination of infantry, calvary, and artillery units.
				(5)Soldiers from 8 of
			 what became the original 13 States participated in the battle (South Carolina,
			 Georgia, North Carolina, Virginia, Maryland, Delaware, New Jersey, and New
			 York).
				(6)68 British
			 soldiers and hundreds of Americans died in the Battle of Camden with many of
			 the dead remaining in unmarked graves at the battlefield site.
				(7)The lessons
			 learned by the Americans at the Battle of Camden sowed the seeds for the
			 eventual American victory in the Revolutionary War 14 months later.
				(8)In 1962, the site
			 of the Battle of Camden was designated as a National Historic Landmark.
				(9)Development
			 interests that are rapidly changing the use of surrounding land from forestry
			 to residential and commercial use threaten the site of the Battle of
			 Camden.
				(10)In 2002, the
			 Palmetto Conservation Foundation acquired and preserved 310 acres at the core
			 of the Battle of Camden.
				(11)Historic Camden,
			 an affiliated area of the National Park System—
					(A)is located
			 approximately 6 miles from the site of the Battle of Camden;
					(B)was a colonial
			 village founded in the 1730s;
					(C)was occupied by
			 Lord Cornwallis from June 1780 to May 1781; and
					(D)was one of the few
			 frontier settlements where two Revolutionary War battles were fought.
					(12)A March 2003
			 National Park Service reconnaissance study concluded that further evaluation of
			 the Battle of Camden and Historic Camden as a potential addition to the
			 National Parks System was warranted.
				(c)Study;
			 Report
				(1)In
			 generalThe Secretary of the Interior (hereafter in this section
			 referred to as the Secretary) shall conduct a study of the site
			 of the Battle of Camden fought in South Carolina on August 16, 1780, and the
			 site of Historic Camden, which is currently a National Park System Affiliated
			 Area. The study shall evaluate the national significance of the sites and
			 suitability and feasibility of designating the sites as a unit or as separate
			 units of the National Park System.
				(2)CriteriaIn
			 conducting the study required by paragraph (1), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System contained in section 8 of Public Law 91–383.
				(3)ContentsThe
			 study required by paragraph (1) shall—
					(A)determine the
			 suitability and feasibility of designating the sites as a unit or as separate
			 units of the National Park System;
					(B)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the sites; and
					(C)identify
			 alternatives for the management, administration, and protection of the
			 area.
					(4)ReportNot
			 later than 3 years after the date funds are made available for the study, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study.
				
